Third District Court of Appeal
                               State of Florida

                      Opinion filed November 17, 2021.
       Not final until disposition of timely filed motion for rehearing.
                             ________________

                              No. 3D21-568
                       Lower Tribunal No. 97-15421
                          ________________

                           Margarita Alvarez,
                                  Appellant,

                                     vs.

                             Pablo Alvarez,
                                  Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Scott M.
Bernstein, Judge.

      Law Offices of Marilyn Blumberg, and Marilyn Blumberg, for
appellant.

     Andrew M. Kassier, P.A., and Andrew M. Kassier, for appellee. 1

Before FERNANDEZ, C.J., and SCALES and GORDO, JJ.

     PER CURIAM.

     Affirmed.

1
  Appellee was precluded from filing an answer brief after failing to heed
this Court’s order directing him to file same within a specified period of
time.